
	
		III
		111th CONGRESS
		2d Session
		S. RES. 403
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 1, 2010
			Mr. Vitter (for himself,
			 Mr. Cornyn, Mr.
			 Inhofe, Mr. Bennett,
			 Mr. Chambliss, Mr. Ensign, and Mr.
			 Wicker) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Umar Farouk Abdulmutallab should be tried by a military tribunal rather than by
		  a civilian court.
	
	
		Whereas
			 Umar Farouk Abdulmutallab, a Nigerian citizen, attempted to blow up a
			 transcontinental airliner, Northwest Airlines Flight 253, over Detroit,
			 Michigan, on Christmas Day 2009;
		Whereas
			 Abdulmutallab boarded Flight 253 in Amsterdam using an unrevoked United States
			 visa after having traveled from Yemen, purchasing his ticket with cash, and
			 checking no luggage;
		Whereas
			 prior to the attack on Flight 253, Abdulmutallab’s father, a prominent Nigerian
			 banker, warned officials at the United States Embassy in Nigeria that his son
			 was being influenced by Islamic extremists in Yemen;
		Whereas
			 United States intelligence officials learned, based on intercepted al Qaeda
			 communications from Yemen in November 2009, that a man named “Umar Farouk” had
			 volunteered for an upcoming terrorist attack and had been in contact with Anwar
			 al-Awlaki, the same Yemen-based radical cleric who sent more than a dozen
			 e-mail messages to the Fort Hood shooter, Nidal Malik Hasan;
		Whereas
			 in November 2009, the National Security Agency also intercepted a phone
			 conversation involving al Qaeda operatives in Yemen discussing an unnamed
			 Nigerian man;
		Whereas
			 in December 2009, intelligence officials learned that al Qaeda operatives in
			 Yemen were looking for “ways to move people to the West” and specifically
			 mentioning the Christmas Day date;
		Whereas
			 the Central Intelligence Agency (CIA) had issued finished intelligence
			 regarding Abdulmutallab by Christmas Day 2009, which both the CIA and the
			 National Counterterrorism Center (NCTC) had access to, but did not disseminate
			 more broadly within the intelligence community due to the absence of a
			 photograph of Abdulmutallab, despite the fact that other counterterrorism
			 groups already possessed such a photograph;
		Whereas
			 the intelligence agencies for the United Kingdom revoked Abdulmutallab’s
			 British visa because of a fraudulent visa application;
		Whereas
			 after Abdulmutallab was apprehended by United States Customs agents and local
			 police following his failed attack on Flight 253, he spoke freely about
			 receiving training from members of al Qaeda in the Arabian Peninsula and stated
			 that other jihadists would follow him;
		Whereas
			 local agents of the Federal Bureau of Investigation (FBI) interrogated
			 Abdulmutallab for 50 minutes, during which time Abdulmutallab disclosed
			 information concerning his training in Yemen and the operation of al Qaeda in
			 the Arabian Peninsula;
		Whereas
			 after 50 minutes, the FBI stopped its interrogation of Abdulmutallab, agreeing
			 to continue the interrogation after he received medical attention for the burns
			 on his legs and groin caused by the failed bomb he had sewn in his
			 underwear;
		Whereas
			 before the FBI agents resumed the interrogation, Attorney General Eric Holder
			 made the decision to extend the rights required under Miranda v. Arizona, 384
			 U.S. 436 (1966) to Abdulmutallab and to treat him as a common criminal rather
			 than a unprivileged enemy belligerent who would be subject to military
			 law;
		Whereas
			 the FBI agents, following the decision of Attorney General Holder, read
			 Abdulmutallab his Miranda rights, including his right to a lawyer and his right
			 to remain silent, at which point Abdulmutallab stopped divulging information
			 and remained silent;
		Whereas
			 information concerning Yemeni terror networks, terrorist training operations,
			 and al Qaeda in the Arabian Peninsula are of the utmost value to the United
			 States in its ongoing war against international terrorism;
		Whereas
			 Attorney General Holder made the decision to extend Miranda rights to
			 Abdulmutallab without consulting the Director of National Intelligence, Dennis
			 Blair, the Secretary of Homeland Security, Janet Napolitano, the NCTC Director,
			 Michael Leiter, the Secretary of Defense, Robert Gates, or the FBI Director,
			 Robert Mueller;
		Whereas
			 Attorney General Holder did not consult the High-Value Detainee Interrogation
			 Group (HIG), which, according to Director Blair, “was created exactly for th[e]
			 purpose” of making “a decision on whether . . . a certain person who’s detained
			 should be treated as . . . a case for federal prosecution”;
		Whereas
			 despite the fact that President Barack Obama created the HIG for the specific
			 purpose of interrogating high-value detainees in order to obtain intelligence,
			 the HIG was not yet operational by Christmas Day 2009;
		Whereas
			 given the evidence against Abdulmutallab and the numerous witnesses onboard
			 Flight 253 who saw him attempt to detonate an explosive device, it was not
			 necessary to secure testimony admissible in civilian court by providing Miranda
			 rights to Abdulmutallab;
		Whereas
			 even if testimony that would be admissible in a civilian court was believed to
			 be necessary, Abdulmutallab qualified for an exception to the requirements
			 under Miranda that permits law enforcement officers to interrogate individuals
			 with possible knowledge of an impending terrorist attack;
		Whereas
			 despite the fact that the United States is at war with al Qaeda and deeply
			 concerned about the operation of Islamic terrorist networks in the Arabian
			 Peninsula and in Yemen, a country that continues to harbor the terrorists who
			 attacked the U.S.S. Cole, Attorney General Holder, under the guidance of
			 President Obama, subsequently ordered that Abdulmutallab be prosecuted on
			 criminal charges in a United States civilian court rather than in a military
			 tribunal;
		Whereas
			 under the international law of armed conflict, the United States has the
			 authority to detain enemies who have engaged in combatant actions until the end
			 of hostilities;
		Whereas, on September 18, 2001, the
			 Congress passed a Joint Resolution authorizing the use of military force
			 (Public Law 107–40; 50 U.S.C. 1541 note), stating that the President is
			 authorized to use all necessary and appropriate force against those nations,
			 organizations, or persons he determines planned, authorized, committed, or
			 aided the terrorist attacks that occurred on September 11, 2001, or harbored
			 such organizations or persons, in order to prevent any future acts of
			 international terrorism against the United States by such nations,
			 organizations or persons;
		Whereas
			 following extensive debate and numerous hearings on the topic, both the Senate
			 and the House of Representatives passed the Military Commissions Act of 2009,
			 which became law on October 28, 2009 (title XVIII of Public Law 111–84);
			 and
		Whereas
			 pursuant to the President’s authority under the United States Constitution as
			 the Nation's Commander-in-Chief, as well as the Congressional authorization for
			 the use of military force under Public Law 107–40, the President has both the
			 authority and the responsibility to detain Abdulmutallab and other foreign
			 terrorists and prosecute them through a military tribunal for their terrorist
			 actions on behalf of al Qaeda: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)foreign terrorists who are enemies of the
			 United States should not be afforded the same rights under the Constitution as
			 United States citizens;
			(2)the most important duty of the Attorney
			 General is to protect the United States from its terrorist enemies;
			(3)the decision by Attorney General Holder to
			 truncate Abdulmutallab's interrogation after only 50 minutes cost the United
			 States Government untold intelligence and has made America less safe;
			(4)Attorney General Holder should not provide
			 Abdulmutallab with a civilian trial, nor should he have ordered that
			 Abdulmutallab be advised of his right to remain silent;
			(5)to the extent possible, foreign terrorist
			 enemy combatants should be tried in military tribunals rather than in civilian
			 courts;
			(6)to the extent that foreign terrorists are
			 prosecuted in civilian courts, they should be thoroughly interrogated for
			 information necessary to protect the United States before they are provided
			 with a lawyer and informed of their right to remain silent; and
			(7)at a minimum, the Attorney General should
			 consult with the Director of the Federal Bureau of Investigation, the Director
			 of National Intelligence, the Director of the Central Intelligence Agency, the
			 Secretary of Homeland Security, the Director of the National Counterterrorism
			 Center, the Secretary of Defense, congressional leaders, or the President
			 before unilaterally deciding to terminate the interrogation of a key
			 intelligence source and provide a terrorist enemy with the same rights as those
			 that are guaranteed under the Constitution for United States citizens.
			
